DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, and 12 are objected to because of the following informalities:  
it is suggested Claims 1, 7, and 12 be amended to recite “the isocyanate comprises toluene diisocyanate in an amount of 30 to 50 parts by weight”; and
Claims 1, 7, and 12 should be amended to recite the unmodified vegetable oil comprises soybean oil.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claim 1 sets forth “a polyol mixture comprising polyether polyol” in line 2 and that the unmodified vegetable does not react with the polyether polyol in line 5.  However, the claim later sets forth the polyol mixture comprises polyether polyols (plural) in the table.  It is consequently unclear if the polyol mixture is required to comprise multiple polyether polyols.  For the purposes of further examination, Claim 1 will be interpreted as setting forth polyether polyols in lines 2 and 5, thus clarifying that the polyol mixture does indeed comprise multiple polyether polyols.
Claims 1, 7, and 12 set forth “Parts” in the table header but do not specify how these parts are measured.  For the purposes of further examination, the claims will be interpreted as setting forth Parts by weight in the table headers.
Claims 5, 11, and 18 set forth the isocyanate is an isomer or isomer ratio of toluene diisocyanate.  It is unclear what an “isomer ratio” intends to set forth.  The Office presumes this refers to a blend of TDI isomers.  However, applicant is advised that this interpretation would result in the failure of the claims to 
Claim 7 sets forth “a polyol mixture comprising polyol” in line 2 and that the unmodified vegetable does not react with the polyol in line 5.  However, the claim later sets forth the polyol mixture comprises polyether polyols (plural) in the table.  It is consequently unclear if the polyol mixture is required to comprise multiple polyether polyols.  For the purposes of further examination, Claim 7 will be interpreted as setting forth polyether polyols in lines 2 and 5, thus clarifying that the polyol mixture does indeed comprise multiple polyols which are polyether polyols.
Claim 12 sets forth the vegetable oil does not react during the reaction with either the polyols or the isocyanate and does not form part of the polyurethane foam.  However, while it would appear the non-reactive vegetable oil does not form part of the polyurethane polymer, the reaction mixture which forms the foam comprising the polyurethane does comprise the vegetable oil.  There is no indication in the claim or in the instant specification that the vegetable oil is subsequently removed.  It therefore would be expected to be incorporated into the foam.  Claim 12 will then be interpreted as setting forth the vegetable oil does not form part of the polyurethane polymer.
Claims 12 sets forth “a polyol mixture comprising polyol” in line 2 and that the unmodified vegetable does not react with the polyol in line 10.  However, polyether polyols in lines 2 and 10, thus clarifying that the polyol mixture does indeed comprise multiple polyols which are polyether polyols.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 sets forth the unmodified vegetable oil has a hydroxyl number of less than 5.  However, Claim 15 depends on Claim 16 which requires the unmodified vegetable oil have a hydroxyl number of zero.  Claim 17 depends on Claim 16 and does not remedy this deficiency.  Applicant may 

Allowable Subject Matter
Claims 1 – 16 and 18 - 20 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest the claimed methods of making polyurethane foam employing all of the instantly claimed ingredients in the instantly claimed amounts including toluene diisocyanate and an unmodified vegetable oil with a hydroxyl number of less than 10 that comprises soybean oil.  
US 2002/0151613 to Falke et al. corresponds to the closest prior art, teaching a polyurethane foam comprising an unmodified vegetable oil having a hydroxyl value in the instantly claimed range, namely groundnut oil.  Falke et al. does not teach or suggest soybean oil having a hydroxyl value in the instantly claimed range, nor does any other prior art reference provide a motivation to make such a substitution for groundnut oil in Falke et al.  The instant claims are thus neither anticipated nor rendered obvious by the prior art.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768